Citation Nr: 0429295	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right shoulder 
disability, claimed as tendonitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, wherein the RO determined that new 
and material evidence had not been received to reopen claims 
of service connection for right shoulder disability (claimed 
as tendonitis), hearing loss, and foot disability.  

In September 2004, the veteran appeared at a hearing at the 
RO in Albuquerque, New Mexico before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript has been 
associated with the claims file. 

(The decision below addresses the issues of whether 
previously denied claims of service connection for right 
shoulder disability and hearing loss should be reopened.  
Consideration of the underlying questions of service 
connection and the question of whether new and material 
evidence has been received to reopen the claim of service 
connection for foot disability are deferred pending 
completion of the evidentiary development requested in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  By a September 1996 rating action, the RO denied the 
appellant's claims of service connection for tendonitis 
(including tendonitis of the shoulders), and hearing loss.  
He did not initiate an appeal.  

2.  By a May 1998 rating action, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's claim of service connection for hearing loss.  He 
did not initiate an appeal.

3.  Evidence added to the record since the September 1996 and 
May 1998 rating actions is new and relates to unestablished 
facts necessary to substantiate the claims of service 
connection for a right shoulder disability (claimed as 
tendonitis), and hearing loss.


CONCLUSIONS OF LAW

1.  A September 1996 rating decision wherein the RO denied 
the claim of service connection for tendonitis of the 
shoulders and hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (1996).  

2.  A May 1998 rating decision wherein the RO determined that 
new and material evidence had not been received to reopen a 
claim of service connection for hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1997). 

3.  Evidence received since the unappealed September 1996 and 
May 1998 rating decisions is new and material; the claims of 
service connection for a right shoulder disability (claimed 
as tendonitis), and bilateral hearing loss are reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156a (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  
38 C.F.R. § 3.303 (2004).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385 (2004).  

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining 
whether evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted above, service connection for tendonitis (including 
tendonitis of the shoulders) and hearing loss was denied in 
an unappealed RO decision of September 1996.  In that 
decision, the RO concluded that service medical records were 
negative for any clinical findings of tendonitis or hearing 
loss for VA compensation purposes pursuant to 38 C.F.R. 
§ 3.385.  In reaching the foregoing conclusion, the RO noted 
that when examined at separation from service, the veteran's 
shoulders and hearing were both found to have been 
"normal."  Thus, the RO determined that there was no 
medical evidence that the veteran currently had tendonitis, 
to include that which affected his shoulders, or hearing loss 
for VA compensation purposes in accordance with 38 C.F.R. 
§ 3.385.  By a May 1998 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for hearing loss.  The 
veteran was informed of both the September 1996 and May 1998 
rating decisions.  He did not initiate an appeal with respect 
to either rating action.  As a result, service connection for 
tendonitis (including tendonitis of the shoulder), or for 
hearing loss may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior final decisions in September 1996 and May 1998.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

Evidence that was of record at the time of the RO's September 
1996 and May 1998 rating decisions included the veteran's 
service medical records, which are negative for any 
subjective complaints or clinical findings relating to the 
veteran's right shoulder.  In August 1961, the veteran was 
issued ear plugs.  A June 1963 service separation examination 
report reflects that the veteran's upper extremities were 
found to have been "normal."  An audiological examination 
showed that the veteran did not have hearing loss for VA 
compensation purposes in accordance with 38 C.F.R. § 3.385.  
A June 1963 Report of Medical History reflects that the 
veteran denied having a painful or "trick" shoulder, ear 
trouble or having worn hearing aids.  He indicated that his 
health was "good."  The examining physician reported that 
the veteran did not have any significant abnormalities.  

Private treatment reports, dated from September 1987 to 
December 1995, were also of record at the time of the RO's 
September 1996 and May 1998 rating actions.  These reports 
reflect that the veteran gave a history of having been 
exposed to noise as a "gunner" and that he was not issued 
ear protection.  A December 1995 private audiological 
examination report does not include numerical interpretations 
of the auditory thresholds for any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz.  This report, however, shows 
that speech recognition scores were 92 percent for each ear; 
however, it is not apparent from the report that the 
audiological examination was conducted in accordance with 
Maryland CNC Test and 38 C.F.R. § 3.385.  These reports were 
negative for any clinical findings of a chronic right 
shoulder disability.  

Evidence received since the September 1996 and May 1998 
rating decisions includes, but is not limited to, March 2004 
VA orthopedic and audiological examination reports, 
reflecting that the veteran was diagnosed as having right 
rotator cuff tear with impingement and that he had bilateral 
hearing loss for VA compensation purposes pursuant to 
38 C.F.R. § 3.385, both of which were found by the examiners 
not to have been related to the veteran's active service.  
The Board finds the March 2004 VA orthopedic and audiological 
examination reports to be new and material.  They are "new" 
because they were not previously of record at the time of the 
September 1996and May 1998 rating decisions, and they are not 
cumulative.  These reports are material because the substance 
of the examination reports relate to unestablished facts 
necessary to substantiate the claims for service connection 
for right shoulder disability and bilateral hearing loss.  In 
this regard, these reports reflect that the veteran has a 
current right shoulder disability, currently diagnosed as 
right rotator cuff tear with impingement, and that he has 
hearing loss for VA compensation purposes in accordance with 
38 C.F.R. § 3.385, facts which were  not previously before 
the RO in September 1996 and May 1998. 

Accordingly, the appellant's claims of entitlement to service 
connection for a right shoulder disability (claimed as 
tendonitis) and hearing loss are reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a right shoulder disability; 
to this extent, the appeal is granted.

New and material evidence has been received to reopen the 
claim of service connection for hearing loss; to this extent, 
the appeal is granted.




REMAND

In view of the Board's decision to reopen the appellant's 
claims of service connection for a right shoulder disorder 
and hearing loss, further development of the medical evidence 
is required prior to consideration of the underlying question 
of service connection for the aforementioned disabilities.  
In this regard, during a March 2004 RO hearing and in a June 
2004 statement to the RO, the veteran indicated that he was 
in receipt of Social Security Administration (SSA) disability 
benefits.  As the SSA records might contain evidence that is 
new and material to the veteran's claim of service connection 
for a foot disability, and to ensure that his claims of 
service connection for a right shoulder disorder and hearing 
loss are adjudicated on the basis of a complete evidentiary 
record, the SSA award letter and associated evidence should 
be obtained.

Development such as that sought by this remand is consistent 
with the mandate of the VCAA.  As indicated above, in re-
adjudicating the issues of service connection for right 
shoulder disability, service connection for hearing loss, and 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for foot 
disability, the RO should ensure that all notification and 
development actions required by the VCAA are met. 

This case is REMANDED to the RO for the following actions: 

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
right shoulder disorder and hearing loss 
since service discharge in May 1963.  

The RO should assist the veteran in 
obtaining evidence by following the 
procedure set forth in 38 C.F.R. 


§ 3.159 (2004).  If records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given an opportunity to 
obtain them.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning any such claims.  

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for a right shoulder 
disorder, service connection for hearing 
loss, and whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a foot disability.  

If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This case must be afforded expeditious treatment by the RO.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. § 5109B, and 38 U.S.C. § 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



